      Case 2:18-cv-04796-JS-AYS Document 48 Filed 01/21/21 Page 1 of 1 PageID #: 701

                             u,s.si%"o.N.v                                                  SCANNED
          F0RM1
                              ★     jAN 2 1 2021 ^                             *F!LEn->            M'Z-l Ac
                                                                          ZflZlJAN2l   m\U2h
                              long iSl/^');,oTjcE ofappeal
                                                                                 CIERH
                                                                           U.S.DiSTRlCTCCURT
                                                                                E.O.ft.Y.


                                     UNITED STATES DISTRICT COURT
                                                . FOR THE
                               g Ft ST ^ \^DISTRICT OF               ^^ W 0 ^


\f\/\ V U o. iFo Gr_ Cu+hb<=Tt
                                                              MQTICE OF APPEAL
           V.-

Towpt C> ^            VA^^wnptc? o, N V                 C^l                                      S- AV 9
                                                              Docket No.



                 Notice Is hereby given that     W * ^ i ^ 0-             . C               gv
                                                              (party)

           hereby appeals tothe United States CourtofAppeals for the Second Circuitfrom tee decision

          (describe It)


          entered in this action on the        dav of                          20      .



                                                              Signature

                                                               W■          0                ^
                                                              Printed Name

                                                                           \4 O q Gr C C         fiOOvd
                                                              Address




                                                              i   I     :
                                                              Telephone No.(with area code)

           Date- ■3'On ■
